Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 30-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that there is no teaching of reusing of a substrate to deposit on it a superconductor layer, let alone deposit a superconductor using a reel to reel deposition process, which is faster and used to produce long length superconductors.
However, Stocker is relied on for the general teaching of reusing substrates after peeling films therefrom in the electronic art. In response to applicant's argument that Stocker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Stocker is pertinent to the particular problem with which the applicant was concerned, specifically reusing substrates after film peeling.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovyov (US 2019/0131512) in view of Stocker and Hahakura (US 2009/0137400).
Solovyov teaches a laminated superconductor wire assembly (stabilizer layer soldered (laminated) protective metal layer; para. 0013, 0037) comprising an HTS layer (301) with two surfaces, a first cap layer (501) overlaying in direct contact with the HTS, a second cap layer in contact with HTS (304), a first lamination layer affixed to the first cap layer (stabilizer layer (part of 601) soldered to protective metal layer (501); para. 0037), a stabilizer layer (305) affixed to the second cap layer (304), a second lamination layer (part of 601) affixed to the stabilizer layer (305) (para. 0030).
Solovyov fails to teach that there is included a first fillet disposed along a first edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer and a second fillet disposed along a second edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer.
Solovyov, as described above, teaches a stabilizer layer (part of 601) soldered to protective metal layer (501) (para. 0037). Solovyov also teaches that it is known to attach metal foils (corresponding to encapsulation 601) by providing two foils (105, 107) attached by solder fillets (106) at the edges (para. 0002).
As Solovyov teaches a stabilizer layer (part of 601) soldered to protective metal layer (501) (para. 0037) and attaching metal foils (corresponding to encapsulation 601) by providing two foils (105, 107) attached by solder fillets (106) at the edges, it would have been obvious to one of ordinary skill in the art to provide a first fillet disposed along a first edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer and a second fillet disposed along a second edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer.
Regarding claim 30, Solovyov teaches a method of making a laminated superconductor wire assembly (stabilizer layer soldered (laminated) protective metal layer; para. 0013, 0037) comprising providing an HTS layer (301) with two surfaces, a second cap layer (304) in contact with HTS, para. 0037), a substrate/buffer (302/303) in contact with the other surface of the HTS (301), affixing a stabilizer layer (305) affixed to the second cap layer (304), removing the substrate from the HTS (para. 0030), affixing a first cap layer (501) to the first surface of the HTS (para. 0030), affixing a first lamination layer to the first cap layer (stabilizer layer (part of 601) soldered to protective metal layer (501), para. 0037), affixing a second lamination layer (part of 601) to the stabilizer layer (305) (para. 0030).
Solovyov fails to teach affixing first fillet disposed along a first edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer and affixing a second fillet disposed along a second edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer.
Solovyov, as described above, teaches a stabilizer layer (part of 601) soldered to protective metal layer (501) (para. 0037). Solovyov also teaches that it is known to attach metal foils (corresponding to encapsulation 601) by providing two foils (105, 107) attached by solder fillets (106) at the edges (para. 0002).
As Solovyov teaches a stabilizer layer (part of 601) soldered to protective metal layer (501) (para. 0037) and attaching metal foils (corresponding to encapsulation 601) by providing two foils (105, 107) attached by solder fillets (106) at the edges, it would have been obvious to one of ordinary skill in the art to provide a first fillet disposed along a first edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer and a second fillet disposed along a second edge of the laminated superconductor wire assembly and connected to the first lamination layer and the second lamination layer.
Solovyov fails to teach reusing the biaxially textured substrate removed from the first superconductor layer in step c to deposit, using a reel to reel process, a high temperature superconductor layer with a surface overlaying and in direct contact with the removed biaxially textured substrate.
Stocker, however, teaches a method of making an electronic device (abstract) wherein a substrate used to produce a film can be reused, after an exfoliation process, for another iteration of the deposition process (para. 0076).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the substrate used to produce a film can be reused, after an exfoliation process, for another iteration of the deposition process in Solovyov in order to provide a process parameter known in the art as taught by Stocker and because reusing the substrate reduces costs of materials.
Hahakura teaches a method for making a superconductor film wherein a substrate is subjected to the reel take up method (reel to reel) for the purpose of making a long wire (para. 0090).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the recycled substrate of Solovyov subjected to the reel take up method (reel to reel) in order to make a long wire as taught by Hahakura.
Regarding claim 31, Solovyov teaches that the HTS is YBCO (para. 0030).
Regarding claims 32-33, Solovyov teaches that the substrate is a Ni alloy and includes a buffer layer (para. 0030-0032).
Regarding claim 34, Solovyov teaches that the cap layers comprise silver (para. 0030, 0036).
Regarding claim 35, Solovyov teaches that the lamination layers comprise copper (para. 0030).
Regarding claim 36,37, Solovyov teaches that the metal foil (lamination layers are 1-2 mm wider than the superconductor strip (para. 0002).
Regarding claim 38, Solovyov teaches that the stabilizer layer comprises copper (para. 0030).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solovyov in view of Stocker and Hahakura and Otto (US 2009/0298696).
Solovyov teaches a product as described above in claim 1, but fails to teach that the second cap layer is affixed to the stabilizer layer via a solder.
Otto, however, teaches a superconductor wire (abstract) wherein a silver cap layer, disposed on a HTS, is bonded to a stabilizer layer by solder (para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the silver cap layer, disposed on a HTS, is bonded to a stabilizer layer by solder in Solovyov in order to provide a parameter known in the art as taught by Otto.
Additionally, Solovyov teaches that the first and second lamination layers are laminated to the strip (para. 0002, 0030, 0037).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735